Citation Nr: 1756720	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  11-21 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression with psychotic features, to include as secondary to service-connected left foot scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1960 to April 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified at a Board videoconference hearing in December 2012, a transcript of which is associated with the claims file.

In May 2014 and April 2017, the Board remanded the case for additional development and it now returns for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107 (a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2017, the Veteran was scheduled for a VA examination in connection with the instant claim.  He failed to report to that examination.  Individuals for whom medical examinations have been authorized and scheduled are required to report for such examinations.  See 38 C.F.R. § 3.326 (a).  The provisions of 38 C.F.R. § 3.655 pertain to cases when a veteran fails to report for a VA examination.  When entitlement to a benefit cannot be established without a VA examination and a claimant, without good cause, fails to report for such examination, the claim shall be rated based on the evidence of record for an examination scheduled in conjunction with an original compensation claim.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  See 38 C.F.R. § 3.655.

November 2017 correspondence in the claims file reflects that the Veteran has not received VA's most recent mail and has not yet provided a forwarding address.  A September 2017 VA treatment record shows a different address than the one to which notification of the examination was sent.  It is therefore feasible that the Veteran did not receive notice of his June 2017 VA examination, and the Board will remand the claim so as to afford the Veteran another opportunity to appear for a VA examination.

The AOJ should confirm the Veteran's current mailing address and again send a notification letter regarding the consequences if he fails to appear for the examination and should ensure that a copy of the letter is associated with the claims file.

Even if the Veteran does not appear, an addendum opinion from an appropriate VA clinician should be obtained, as there remain outstanding questions to be answered in the resolution of this matter.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination.  The examiner must review the Veteran's claims file and note that review in the report.

a)  The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  In this regard, while the DSM-5 is being used in clinical settings, for cases certified to the Board prior to August 4, 2014 (such as the Veteran's), the diagnosis must be made in accordance with the DSM-IV.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug. 4, 2014) (updating 38 C.F.R. § 4.125 to reference DSM-5)).

b)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD.  If the examiner does not find that the Veteran meets the DSM-IV's criteria for PTSD, he or she should explain why in detail and explain why prior diagnoses are inappropriate.  If the examiner diagnoses the Veteran with PTSD under DSM-IV, he or she should identify the elements supporting the diagnosis and should provide an opinion as to whether the Veteran's PTSD is due to in-service stressors related to a fear or hostile military or terrorist activity.

c)  For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder is related to the Veteran's military service.  

The examiner must provide a rationale for all opinions.  If the examiner is unable to provide a requested opinion, he or she should explain why that is so.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, or silence in the record has any bearing on the basis of the examiner's opinion, the examiner should provide a reason for such conclusion.

d) The examiner should further opine whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed acquired psychiatric disorder was caused by the Veteran's service-connected left foot scar.  In discussing this, the examiner should address whether it is at least as likely as not that the Veteran's service-connected left foot disability contributed to any diagnosed psychiatric disorder.  

e) Lastly, the examiner should opine as to whether it is at least as likely as not that any currently diagnosed psychiatric disorder was made permanently worse beyond normal progression (aggravated) by his service-connected left foot scar.

2.  Advise the Veteran that it is his responsibility to report for his scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. § 3.655. Documentation of the letter to the Veteran notifying him of the examination should be included in the claims file.  Likewise, documentation as to whether the Veteran appears for the examination should be included.

3.  If the Veteran does not appear for his scheduled examination, obtain a written opinion from an appropriate VA examiner that responds to remand directive (1).

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


 
_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




